DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).*
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).
The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of collecting trading information associated with a cryptocurrency for each cryptocurrency exchange with respect to a plurality of cryptocurrency exchanges; 
determining a market price of the cryptocurrency in a cryptocurrency market comprising the plurality of cryptocurrency exchanges, based on the trading information; comparing a trading price of the cryptocurrency on a first cryptocurrency exchange of the plurality of cryptocurrency exchanges with the market price; and triggering a circuit breaker for the cryptocurrency based on a result of the comparing the trading price with the market price.  In other words, the claim describes a process for collecting trading information, determining market information from the trading information, comparing the information, and triggering an event caused by comparison of the trade and market data.  These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via manual human activity, but for the recitation of generic computer components.  That is, other than reciting “a computer system,” nothing in the claim precludes the limitations from practically being performed in the human mind or by organizing human activity.  These limitations are mental processes or organizing human activities (Step 2A1-Yes).
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer to perform the steps. The processor and quantum processor (computer) in the steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
The analysis above applies to all statutory categories of the invention including claims 14 and 15. 
Claim 2 recites the cryptocurrency trading management method of claim 1, wherein the determining the market price comprises determining the market price based on price information of the cryptocurrency on the plurality of cryptocurrency exchanges.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 3 recites The cryptocurrency trading management method of claim 1, wherein the determining the market price comprises: selecting one or more cryptocurrency exchanges from the plurality of cryptocurrency exchanges; and determining the market price based on price information of the cryptocurrency on the selected one or more cryptocurrency exchanges.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 4 recites The cryptocurrency trading management method of claim 1, wherein the determining the market price comprises: 30determining an exchange confidence score based on the trading information for each cryptocurrency exchange; selecting one or more cryptocurrency exchanges from the plurality of cryptocurrency exchanges based on the exchange confidence score; and determining the market price based on price information of the cryptocurrency on the selected one or more cryptocurrency exchanges.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 5 recites The cryptocurrency trading management method of claim 4, wherein the determining the exchange confidence score comprises determining the exchange confidence score based on at least two factors among a number of users of each cryptocurrency exchange, a rate of a volume of the cryptocurrency on the first cryptocurrency exchange divided by an entire cryptocurrency volume of the cryptocurrency in the cryptocurrency market, a number of hacking occurrences, a number of failure occurrences, a license acquisition status, and a cryptocurrency trading service providing period of each cryptocurrency exchange.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 6 recites The cryptocurrency trading management method of claim 4, wherein the selecting the one or more cryptocurrency exchanges comprises selecting the one or more cryptocurrency exchanges having a highest confidence score or selecting the one or more cryptocurrency exchanges having the exchange confidence score that is greater than or equal to a predetermined score.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 7 recites The cryptocurrency trading management method of claim 3, wherein the determining the market price comprises determining an average price, a minimum price, and a maximum price of the cryptocurrency in the cryptocurrency market based on the price information of the cryptocurrency on the selected one or more cryptocurrency exchanges.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 8 recites The cryptocurrency trading management method of claim 1, wherein the triggering the circuit breaker comprises triggering the circuit breaker based on the trading price being out of a predetermined range of the market price.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 9 recites The cryptocurrency trading management method of claim 8, wherein the determining the market price comprises determining the market price at regular time intervals, and the triggering the circuit breaker comprises triggering the circuit breaker based on the trading price for a first time duration being out of the predetermined range of the market price determined for a second time duration that is previous to the first time duration.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra
Claim 10 recites, The cryptocurrency trading management method of claim 8, wherein the triggering the circuit breaker comprises sequentially triggering a plurality of circuit breaker modes having different triggering criterion based on a number of times that the trading price is out of the predetermined range of the market price being greater than a predetermined number of times.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 11 recites, The cryptocurrency trading management method of claim 8, wherein the triggering the circuit breaker comprises: selecting a circuit breaker mode from a plurality of circuit breaker modes having different triggering criterion, based on a difference between the trading price of the cryptocurrency on the first cryptocurrency exchange and the market price; and triggering the circuit breaker based on the selected circuit breaker mode.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 12 recites, The cryptocurrency trading management method of claim 1, wherein the cryptocurrency on the first cryptocurrency exchange is traded through a plurality of market cryptocurrencies, and the trading information comprises a single market cryptocurrency among the plurality of market cryptocurrencies that is paired with the cryptocurrency.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 13 recites, The cryptocurrency trading management method of claim 1, wherein the cryptocurrency trading management method is executed by the computer system associated with the first cryptocurrency exchange, and the collecting the trading information comprises collecting the trading information with respect to the plurality of cryptocurrency exchanges.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 16 recites, The computer system of claim 15, wherein the at least one processor is further configured to execute the computer-readable instructions to: determine an exchange confidence score based on the trading information for each cryptocurrency exchange, select one or more cryptocurrency exchanges from the plurality of cryptocurrency exchanges based on the exchange confidence score, and determine the market price based on price information of the cryptocurrency on the selected one or more cryptocurrency exchanges.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 17 recites, The computer system of claim 15, wherein the at least one processor is further configured to execute the computer-readable instructions to: select one or more cryptocurrency exchanges from among the plurality of cryptocurrency exchanges; and determine the market price based on at least one of an average price, a minimum price, and a maximum price of the cryptocurrency in the cryptocurrency market, based on price information of the cryptocurrency on the selected one or more cryptocurrency exchanges.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 18 recites, The computer system of claim 15, wherein the at least one processor is further configured to execute the computer-readable instructions to: trigger the circuit breaker based on the trading price being out of a predetermined range of the market price.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 19 recites, The computer system of claim 18, wherein the at least one processor is further configured to execute the computer-readable instructions to sequentially trigger a plurality of circuit breaker modes having different triggering criterion, based on a number of times that the trading price is out of the predetermined range of the market price being greater than a predetermined number of times.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 20 recites, The computer system of claim 18, wherein the at least one processor is further configured to execute the computer-readable instructions to: select a single circuit breaker mode from among a plurality of circuit breaker modes having different triggering criterion, based on a difference between the trading price of the cryptocurrency on the first cryptocurrency exchange and the market price, and trigger the circuit breaker based on the selected circuit breaker mode.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Foygel (US 20100332367), in view of Hasegawa (US 20210272077) and Winklevoss (US 11282139). 
Regarding claims 1 and 15, Foygel discloses trading management method executed by a computer system (Abstract, throughout), the method comprising: 
collecting trading information associated with a currency for each currency exchange with respect to a plurality of currency exchanges (Para. 63, tradeable object includes currency, as well as other assets; System can be used for different asset classes, including currency; Claim 1, first and second exchanges); 
comparing a trading price of the currency on a first currency exchange of the plurality of currency exchanges with a market price (Claim 1, trade orders modified based on comparison to the trading price in the market; Para. 11, proximity of trades to the market price; Fig. 2, Examining each trade order to see which one to process; Comparison 206); 
Foygel fails to disclose cryptocurrency. Official notice to hereby taken that cryptocurrency is old and well known.  
It would have been obvious to have included cryptocurrency in Foygel’s trading management system, given that cryptocurrency is another type of trading asset.
Foygel fails to disclose cryptocurrency exchanges and determining a market price of a currency in a currency market comprising the plurality of currency exchanges, based on the trading information.  However, Hasegawa discloses multiple exchange servers (Fig. 1, 12-1….12-n), with an exchange rate provision server, for cryptocurrency exchanges, with first and second board information being used to determine a market price of a cryptocurrency (Para. 162 and 166). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Foygel with the cryptocurrency exchange and market price determinations with multiple base prices. Doing so enables the system to prepare for more accurate buy-sell orders based on different market price information to ensure that the buyer or seller using the system is more accurately informed prior to a trade. 
Modified Foygel fails to disclose triggering a circuit breaker for the cryptocurrency based on a result of the comparing the trading price with the market price.  However, Winklevoss discloses a circuit breaker in the context of a digital asset during certain threshold requirements in comparing a trade with the market (Paragraph titled: “Market Buys in the Continuous Book”). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Foygel with the circuit breaker of Winklevoss.  Doing so enables the system to more accurately trade in accordance with the market to ensure that the buyer doesn’t waste as much money and gives greater accuracy to the overall trade. 
Regarding claim 14, modified Foygel discloses a non-transitory computer-readable record medium storing instructions that, when executed by the computer system, cause the computer system to perform the cryptocurrency trading management method of claim 1 (Winklevoss, throughout).
Regarding claim 15,  Foygel also discloses a computer system comprising: 
at least one memory configured to store computer-readable instructions (Para. 64, and throughout); 
and at least one processor configured to execute the computer-readable instructions (Para. 16, Para. 21, Para. 24, and throughout): 
Regarding claim 2, modified Foygel discloses where the determining the market price comprises determining the market price based on price information of the cryptocurrency on the plurality of cryptocurrency exchanges (Winklevoss, Fig. 1, multiple exchanges, “a blended digital asset price may be based on pricing from digital assets taken from a plurality of exchanges”; Describing multiple exchanges in substep S5604; Figs. 35A-L, being described on multiple digital asset exchanges).
Regarding claim 3, modified Foygel discloses the determining the market price comprises: selecting one or more cryptocurrency exchanges from the plurality of cryptocurrency exchanges; and determining the market price based on price information of the cryptocurrency on the selected one or more cryptocurrency exchanges (Hasegawa, different exchanges being shown in Figure 1, with each feeding the system different exchange prices to be used to determine the market price).
Regarding claim 13, modified Foygel discloses where the cryptocurrency trading management method is executed by the computer system associated with the first cryptocurrency exchange, and the collecting the trading information comprises collecting the trading information with respect to the plurality of cryptocurrency exchanges (modified Foygel, Hesagawa and Winklevoss).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Foygel (US 20100332367), in view of Hasegawa (US 20210272077) and Winklevoss (US 11282139), as applied to claim 1 above, further in view of Grey (US 20020174020). 
Regarding claims 7 and 17, modified Foygel fails to disclose where the determining the market price comprises determining an average price, a minimum price, and a maximum price of the cryptocurrency in the cryptocurrency market based on the price information of the cryptocurrency on the selected one or more cryptocurrency exchanges.  However, Grey discloses determining an average, minimum and maximum price determination (Claim 4, and throughout) based on marketplace information (Para. 22, marketplace being define as an “exchange” with information being used to determine price). 
It would have been obvious to one ordinary skill in the art at the effective date of filing to have modified Foygel with the different prices of Grey.  Doing so ensures that the price more accurately reflects market conditions allowing the buyer and seller to make greater profit or avoid greater loses on the exchange trade.  


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Foygel (US 20100332367), in view of Hasegawa (US 20210272077) and Winklevoss (US 11282139), as applied to claim 1 above, further in view of Koh (US 20140129409). 
Regarding claims 8 and 18, The cryptocurrency trading management method of claim 1, wherein the triggering the circuit breaker comprises triggering the circuit breaker based on the trading price being out of a predetermined range of the market price.  However, Koh teaches that there are circuit breakers that exist for different ranges (Para. 39). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have further modified Foygel with the circuit breaker teaching of Koh.  Doing so helps prevent market panic (Para. 39). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goldstein, et. al, Liquidity Provisions during Circuit Brakes and Extreme Market Movement, 2000, Wharton School of Business. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

	/BRANDON M DUCK/               Examiner, Art Unit 3698